Continuation of 12.
The Applicant’s allegations of unexpectedness have been recognized by the Examiner (Final Office Action, 12/28/20). The Examiner maintains that the claims are not commensurate in scope with the showing. In the interest of compact prosecution, the Applicant is encouraged to amend the claims, as suggested in the 12/28/20 communication.

The 35 USC 103 Obviousness rejections are maintained. The Obviousness-type nonstatutory double patenting rejections are maintained. The Examiner’s responses, over the Applicant’s traversals of Fei, Pehratovic, Deng and Concar, are maintained (see 12/28/20 FOA).

/CELESTE A RONEY/
Primary Examiner, Art Unit 1612